DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 6 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in the Response to Election/Restriction filed by the Applicant on 12/18/2020, the Applicant elected Group I-Species A without traverse.  However in the response submitted by the Applicant on 04/07/2021, the claims have been amended to a non-elected Invention (claim 6 are to newly presented method claim).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Amendment 
The reply filed on 04/07/2021 is not fully responsive to the prior Office Actionbecause of the following omission(s) or matter(s): the amended claims are directed to a different invention as indicated above. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given two (2) months from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). 
The amendment filed on 04/07/2021 presenting only claims drawn to anon-elected invention is non-responsive (MPEP § 821.03). Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
Accordingly, claim 6 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.The added material which is not supported by the original disclosure is as follows: 
Claims 1 and 5 state: “wherein the protective cover is configured to be temporarily fixed to the electrical box and to be free of any other electric receptacles”.
The term “electric receptacles” is not supported in the disclosure nor is defined in the claim language.
Applicant’s Specification states at [0002] “Presented herein are electrical box covers, and in particular, temporary electrical box covers configured to protect the contents of the interior cavity of an electrical box, such as electrical wiring, outlets, switches, and the like, while, for example, wallboard is hung, cut, plastered, sanded and painted over the electrical box opening by providing quick connect means to attach and detach the temporary electrical box cover to threaded bores of inwardly projecting protrusions extending across the electrical box opening”. 
Applicant’s Specification states at [0005] “Other inwardly projecting protrusions of the electrical box can be adapted to receive screws or other mounting hardware of a switch, outlet or other device to be attached to the electrical box.”  
Applicant’s Specification states at [0010]  “With construction of the walls having been completed, an electrician can connect the electrical outlets, switches and the like to the wires in the interior cavity of the electrical boxes to electrically connect them to a main power source. Next, outlets and switches and the like can be screwed in place using one or more screws through openings formed in the electrical outlets and switches and into a threaded bore formed on the inwardly projecting protrusions from the free edge of the side walls across the opening of the electrical box. A cover plate can then be mounted over the outlets, switches etc. and secured in place by one or more screws to the electrical device”.
Applicant’s Specification states at [0044] “In this instance, two or more covers 20ii can be ganged together to cover larger electrical boxes, such as electrical boxes that can accommodate multiple switches and/or outlets”.
Therefore there is not support for the term “electric receptacles” in the claim language, as this term is not defined in the supporting disclosure as opposed to the terms already used in the disclosure: “electrical outlet” or “switch”.  Applicant is required to cancel the new matter in the reply to this Office Action and appropriate correction is required.  Note that the term “electric receptacles” is very broad and can be interpreted as any type of electrical component acting as a receiving device.
The Office suggests language already used in the Specification such as “switches” and “electrical outlets”.
Claim 2 is rejected due to dependency from claim 1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "temporarily" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "temporarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 2 is rejected due to dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is are rejected under 35 U.S.C. 103 as being unpatentable over Compagnone (US 2009/0272558 A1) in view of Shotey (US 7,763,798 B1).

Regarding Claim 1, Compagnone discloses a protective cover (Fig 1-10); comprising: a body (15) configured to (temporarily (title, [0029,0133]; “temporary protective cover”)) cover (title, [0029]; “temporary protective cover”) an opening of an electrical box (13; [0045,0116,0120]) where the electrical box (13) has a threaded bore (36,38; [0116]) on inwardly projecting protrusions (35,37) over the electrical box opening, the protective cover body (15) having a back panel (45; [0125-0129]); four side panels (47,49,51,53; [0125-0129]) which project perpendicularly (see Fig 1-10) from the back panel (45); the back panel (45) and side panels (47,49,51,53) together defining an interior cavity (55); the side panels (47,49,51,53) at the opposite ends from the back panel having a free front edge (not labeled; see Fig 3-6) that collectively define an opening (interface of 55 and 41) which provides access to the interior cavity; a flange (41) connected to the free edge of the side panels; and wherein the protective cover (15) is configured to be (temporarily (title, [0029,0133]; “temporary protective cover”)) fixed to the electrical box (13) and to be free of any (other electric receptacles (see Fig 7, 8, 10 showing box 13 is without other electric receptacles; note that this can be interpreted to mean a specific electric receptacle such as a USB receptacle, thus Fig 1-10 clearly shows the box without a USB receptacle)).
Compagnone does not disclose wherein the flange has a pair of keyhole shaped bores defining a pair of openings along a center longitudinal axis of the flange; and wherein the keyhole openings are configured to allow a head of a screw to extend from the threaded bore and through a rounded portion of the keyhole opening and to allow a threaded shaft of the screw to slide along the length of an elongated narrow portion of the keyhole opening, the narrow portion being narrower than the diameter of the screw head.
Shotey teaches of a protective cover (Fig 1-2,8) wherein the cover (110) has a pair of keyhole shaped bores (170) defining a pair of openings (170) along a center longitudinal axis of the cover (110); and wherein the keyhole openings (170) are configured to allow a head of a screw (196) to extend from a threaded bore (bore accepting “screw” 196 in Fig 8; Column 8, lines 41-67) and through a rounded portion (Column 8, lines 41-67; “head hole”) of the keyhole opening (170) and to allow a threaded shaft of the screw (196) to slide along the length of an elongated narrow portion (Column 8, lines 41-67; “shank slot”) of the keyhole opening, the narrow portion being narrower than the diameter of the screw head (Column 8, lines 41-67; “cannot receive the head”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover as disclosed by Compagnone, wherein the flange has a pair of keyhole shaped bores defining a pair of openings along a center longitudinal axis of the flange; and wherein the keyhole openings are configured to allow a head of a screw to extend from the threaded bore and through a rounded portion of the keyhole opening and to allow a threaded shaft of the screw to slide along the length of an elongated narrow portion of the keyhole opening, the narrow portion being narrower than the diameter of the screw head as taught by Shotey, in order to provide flush engagement, choice, convenience, and allow for mounting and removal of a cover more easily by only requiring partial loosening of a screw (Shotey, Column 3, line 44-65, Column 8, line 24-Column 9, line 34).
Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins (US 2004/0188125 A1) in view of Compagnone (US 2009/0272558 A1) and Shotey (US 7,763,798 B1).

Regarding Claim 5, Wiggins discloses a protective cover (Fig 1-4); consisting: a body (10) configured to (temporarily (Abstract, [0001-0003,0033]; “temporary protective covers”)) cover (Abstract, [0001,0003]; “temporary protective cover”) an opening of an electrical box (12; [0033]) where the electrical box (12) on inwardly projecting protrusions (not labeled; about 66) over the electrical box opening (18), the protective cover body (10) consisting of a back panel (24; [0034]); four side panels (22; [0034]) which project perpendicularly (see Fig 1-4; [0003]; “substantially planar base and a perimeter side wall such that the side wall is affixed generally perpendicularly to the base”) from the back panel (24); the back panel (24) and side panels (22) together defining an interior cavity (at 25; see Fig 1-3); the side panels (22) at the opposite ends from the back panel having a free front edge (about 26) that collectively define an opening (25) which provides access to the interior cavity; a flange (28) connected to the free edge of the side panels (22); and wherein the protective cover (10) is configured to be (temporarily (Abstract, [0001-0003,0033]; “temporary protective covers”)) fixed to the electrical box (12) and to be free of any (other electric receptacles (see Fig 1 showing box 12 is without other electric receptacles; note that this can be interpreted to mean a specific electric receptacle such as a USB receptacle, thus Fig 1 clearly shows the box without a USB receptacle)).
Wiggins does not explicitly disclose the electrical box having a threaded bore and does not disclose wherein the flange has a pair of keyhole shaped bores defining a pair of openings along a center longitudinal axis of the flange; and wherein the keyhole openings are configured to allow a head of a screw to extend from the threaded bore and through a rounded portion of the keyhole opening and to allow a threaded shaft of the screw to slide along the length of an elongated narrow portion of the keyhole opening, the narrow portion being narrower than the diameter of the screw head.
Compagnone teaches of a protective cover (Fig 1-10); comprising: a body (15) configured to (temporarily (title, [0029,0133]; “temporary protective cover”)) cover (title, [0029]; “temporary protective cover”) an opening of an electrical box (13; [0045,0116,0120]) where the electrical box (13) has a threaded bore (36,38; [0116]) on inwardly projecting protrusions (35,37) over the electrical box opening, the protective cover body (15) having a back panel (45; [0125-0129]); four side panels (47,49,51,53; [0125-0129]) which project perpendicularly (see Fig 1-10) from the back panel (45); the back panel (45) and side panels (47,49,51,53) together defining an interior cavity (55); the side panels (47,49,51,53) at the opposite ends from the back panel having a free front edge (not labeled; see Fig 3-6) that collectively define an opening (interface of 55 and 41) which provides access to the interior cavity; a flange (41) connected to the free edge of the side panels; and wherein the protective cover (15) is configured to be (temporarily (title, [0029,0133]; “temporary protective cover”)) fixed to the electrical box (13) and to be free of any (other electric receptacles (see Fig 7, 8, 10 showing box 13 is without other electric receptacles; note that this can be interpreted to mean a specific electric receptacle such as a USB receptacle, thus Fig 1-10 clearly shows the box without a USB receptacle))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover as disclosed by Wiggins, where the electrical box has a threaded bore on inwardly projecting protrusions over the electrical box opening as taught by Compagnone, in order to allow the mounting of an electrical outlet onto the electrical box (Compagnone, [0116]).
Shotey teaches of a protective cover (Fig 1-2,8) wherein the cover (110) has a pair of keyhole shaped bores (170) defining a pair of openings (170) along a center longitudinal axis of the cover (110); and wherein the keyhole openings (170) are configured to allow a head of a screw (196) to extend from a threaded bore (bore accepting “screw” 196 in Fig 8; Column 8, lines 41-67) and through a rounded portion (Column 8, lines 41-67; “head hole”) of the keyhole opening (170) and to allow a threaded shaft of the screw (196) to slide along the length of an elongated narrow portion (Column 8, lines 41-67; “shank slot”) of the keyhole opening, the narrow portion being narrower than the diameter of the screw head (Column 8, lines 41-67; “cannot receive the head”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover as taught by Wiggins in view of Compagnone, wherein the flange has a pair of keyhole shaped bores defining a pair of openings along a center longitudinal axis of the flange; and wherein the keyhole openings are configured to allow a head of a screw to extend from the threaded bore and through a rounded portion of the keyhole opening and to allow a threaded shaft of the screw to slide along the length of an elongated narrow portion of the keyhole opening, the narrow portion being narrower than the diameter of the screw head as taught by Shotey, in order to provide flush engagement, choice, convenience, and allow for mounting and removal of a cover more easily by only requiring partial loosening of a screw (Shotey, Column 3, line 44-65, Column 8, line 24-Column 9, line 34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/           Examiner, Art Unit 2896